Citation Nr: 0712382	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the injuries sustained on July 10, 1964, were 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to September 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
administrative decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2006).  The 
VCAA applies to the instant claim.  The Board notes that 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  (A November 2001 letter in the veteran's claims 
file informed the veteran of the information and evidence 
that is necessary to substantiate a claim for service 
connection, but did not inform the veteran of any information 
and evidence not of record that is necessary to substantiate 
the line of duty claim.)  The RO will have the opportunity to 
correct such deficiency on remand.  

Furthermore, in March 2005, the RO received the veteran's 
request for a videoconference hearing before the Board.  In 
December 2006, the RO sent a letter to the veteran notifying 
him that his videoconference hearing was scheduled for 
January 2007.  However, this correspondence was returned as 
not deliverable as addressed.  When comparing the address 
provided by the veteran in a February 2006 Request for Change 
of Address to the address used by the RO in December 2006, 
the Board notes that the wrong apartment number was used by 
the RO.  Therefore, it appears that notice of the hearing was 
sent to an incorrect address.  Consequently, further 
development of the record is required.   

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
remand the case to the RO for the following:

1. With respect to the claim as to 
whether the injuries sustained on July 
10, 1964, were incurred in the line of 
duty, the RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  This notice letter 
should be sent to the address provided by 
the appellant in February 2006, unless a 
more current address has been provided.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request him to 
submit the outstanding evidence.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
issue remains denied, the appellant 
should be issued an appropriate 
Supplemental Statement of the Case and 
provided the opportunity to respond.

4.  The RO should schedule the appellant 
for a Board videoconference hearing at 
the RO.  Notice of the hearing should be 
sent to the address provided by the 
appellant in February 2006 (see left flap 
of c-file) unless a more current address 
has been provided in the meantime.  The 
case should then be processed in 
accordance with established appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


